Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 4, 2020, January 21,2021 and March 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s preliminary amendment filed on February 4, 2020. Claims 1-16 have been cancelled. Claims 17-27 have been added and are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Petluri et al. (Pub. No.: US 2019/0174587 - used in replacement of WO201713715 (pub date: August 3, 2017)); hereinafter referred to as “Petluri”, in view of Lang (Pub. No.: US 2019/0192878).
	Regarding Claim 17, Petluri teaches, in Figures 1-2 and 10A-10D, a light-emitting component comprising: at least four light sources (101A - 101D) configured to emit light of different wavelength ranges in pairs ([0042]); and a control device (201) configured to: operate the light sources independently of one another in such a way that light from at least two of the light sources is mixed to form a mixed light ([0033]); and adjust a circadian action factor ([0012]), wherein the at least four light sources comprise a first light source configured to emit electromagnetic radiation with a dominant wavelength of at most 450 nm, a second light source configured to emit electromagnetic radiation with a dominant wavelength of at least 480 nm and at most 520 nm or a dominant wavelength of at least 450 nm and at most 450 nm, a third light source configured to emit electromagnetic radiation in a spectral range of green light, and a fourth light source configured to emit electromagnetic radiation in a spectral range of yellow and/or amber light ([0056-0058]).
Petluri teaches adjusting the circadian action factor of the light sources ([0056]). Petluri does not explicitly teach adjust the melanopic daylight equivalent efficiency factor. Lang, in the same field of 
Petluri teaches the four light sources with varying wavelengths, including 455nm, and yellow and green emitting wavelengths ([0056-0058]). Petluri does not explicitly teach a light source configured to emit electromagnetic radiation with a dominant wavelength of at least 480 nm and at most 520 nm or a dominant wavelength of at least 455 nm and at most 470 nm. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Petluri by using a light source configured to emit electromagnetic radiation with a dominant wavelength of at least 480 nm and at most 520 nm or a dominant wavelength of at least 455 nm and at most 470 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 18, Petluri, in view of Lang teaches, in Figures 1-2 and 9A-9D, the light-emitting component according to claim 17, wherein the control device is configure to vary melanopic daylight equivalent efficiency factor of the mixed light in a predefinable range, wherein a color temperature of the mixed light at different circadian action factor values from the predefinable range varies (see Figures 9A-9D). Petluri does not teach varying the melanopic daylight equivalent efficiency factor by at most 20% about an average value. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Petluri by varying the melanopic daylight equivalent efficiency factor by at most 20% about an average value, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Regarding Claims 19-22, Petluri teaches varying the power of the four light sources to affect the overall output light output of the lamp ([]). Petluri does not teach varying the power of the light output of the four light sources in the specific manner according to the claim limitations of claims 19-22 of the instant application. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Petluri by varying the power of the light output of the four light sources in the specific manner according to the claim limitations of claims 19-22 of the instant application, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 23, Petluri teaches the light-emitting component according to claim 17, wherein the mixed light has a high luminous flux ([0011]). Lang, in the same field of endeavor teaches a light with at least a luminous flux of 500 lm ([0034]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Petluri by using a mixed light with at least a luminous flux of 500 lm as taught by Lang, to create an appropriate lighting system for a specific lighting (Lang [0034]).  
Regarding Claim 24, Petluri teaches, in Figure 2, a lamp comprising: at least one light-emitting component according to claim 17 ([0009]), wherein the mixed light has a high luminous flux ([0011]). Lang, in the same field of endeavor teaches a light with at least a luminous flux of 500 lm ([0034]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Petluri by using a mixed light with at least a luminous flux of 500 lm as taught by Lang, to create an appropriate lighting system for a specific lighting (Lang [0034]).  
Regarding Claim 25, Petluri, in view of Lang, teaches the lamp according to claim 24, wherein the lamp is configured for general lighting ([0007]).
Regarding Claim 27, Petluri teaches, in Figures 1-2 and 9A-9D, a light-emitting component comprising: at least four light sources (101A - 101D) configured to emit light of different wavelength ranges in pairs ([0042]); and a control device(201) configured to: operate the light sources independently of one another in such a way that the light from at least two of the light sources is mixed to form a mixed light ([0033]); adjust a circadian action factor ([0012]); and vary adjust a circadian action factor of the mixed light in a predefinable range, wherein a color temperature of the mixed light at different circadian action factor values from the predefinable range varies (see Figures 9A-9D). 
Petluri teaches adjusting the circadian action factor of the light sources ([0056]). Petluri does not explicitly teach adjust the melanopic daylight equivalent efficiency factor. Lang, in the same field of endeavor, teaches a lighting system comprising adjusting the melanopic daylight equivalent efficiency factor of the light source ([0030]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method taught by Petluri by adjusting the melanopic daylight equivalent efficiency factor as taught by Lang, since Petluri teaches adjusting the circadian action factor and to support the natural day-night rhythm of humans (Lang, [0005]).
Petluri teaches the four light sources with varying wavelengths, including 455nm, and yellow and green emitting wavelengths ([0056-0058]) and adjusting the circadian action factor (see Figures 9A-9D). Petluri does not explicitly teach a light source configured to emit electromagnetic radiation with a dominant wavelength of at least 480 nm and at most 520 nm or a dominant wavelength of at least 455 nm and at most 470 nm and does not teach varying the circadian action factor by at most 20% about an average value. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Petluri by using a light source configured to emit electromagnetic radiation with a dominant wavelength of at least 480 nm and at most 520 nm or a dominant wavelength .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Petluri et al. (Pub. No.: US 2019/0174587 - used in replacement of WO201713715 (pub date: August 3, 2017)); hereinafter referred to as “Petluri”, in view of Lang (Pub. No.: US 2019/0192878), further in view of Thomas et al. (Pub. No.: US 2016/0159276); hereinafter referred to as “Thomas”.
Regarding Claim 26, Petluri, in view of Lang, teaches the lamp according to claim 25, wherein the lamp is configured for general lighting ([0007]). Petluri, in view of Lang, does not teach for lighting the interior of a means of transport. Thomas, in the same field of endeavor, teaches a circadian lighting system for lighting the interior of a means of transport and wherein the means of transport is am aircraft ([0001]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Petluri by using it for an aircraft as taught by Thomas, to reducing the adverse impact of time zone travel on passengers (Thomas, [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896